Title: From George Washington to Bryan Fairfax, 1 March 1778
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Head Qrs Valley-forge Mar. 1st 1778.

Your favor of the 8th of Decr came safe to my hands—after considerable delay in its passage.
The Sentiments you have expressed of me in this Letter are highly flattering—meriting my warmest acknowledgements, as I have too good an opinion of your sincerity and candour, to believe that you are capable of unmeaning professions—& speaking a language foreign from your heart—The friendship I ever professed, & felt for you, met with no diminution from the difference in our political sentiments—I knew the rectitude of my own intentions & believing in the sincerity of yours, lamented, though I did not condemn, your renunciation of the creed I had adopted—nor do I think any person, or power ought to do it whilst your conduct is not opposed to the general Interest of the People, & the measures they are pursuing—The latter, that is our actions, depending on ourselves may be controuled, while the powers of thinking originating from higher causes, cannot always be moulded to our wishes.
The determinations of Providence are always wise—often inscrutable—and, thô its decrees appear to bear hard upon us at times, is, nevertheless meant for gracious purposes—In this light I cannot help viewing your late disappointment; for if you had been permitted to have gone to England, unrestrained even by the rigid Oaths which are administred upon those occasions, your feelings as a husband, parent, &ca must have been considerably wounded in the prospect of a long—perhaps lasting seperation from your nearest relatives—what then must they have been if the obligation of an Oath had left you without a Will?
Your hope of being instrumental in restoring peace, would prove as unsubstantial as mist before a Noon day Sun; and would as soon dispel;

for believe me Sir, G. Britain understood herself perfectly well in this dispute, but did not comprehend America—She meant as Lord Cambden in his late speech in Parliament clearly, & explicitly declares, to drive America into rebellion, that her own purposes might be more fully answered by it; but take this along with it, that this plan originating in a firm belief founded on mis-information, that no effectual opposition would, or could be made, they little dreamt of what has happened, and are disappointed in their views.
Does not every act of Administration from the Tea act to the present Sessions of Parliament declare this in plain & selfevident characters? Had the Commissioners any powers to treat with America? If they meant peace, would Lord Howe have been detained in England five Months after passing the Act? Would the powers of these Commissioners have been confined to mere acts of grace upon condition of absolute submission? No—surely No! they meant to drive us into what they termed rebellion, that they might be furnished with a pretext to disarm, and then strip us of the rights & previledges of Englishmen—If they were actuated by principles of Justice, why did they refuse, indignantly to accede to the terms which were humbly supplicated before hostilities commenced, and this Country deluged in blood, & now make their principal officers, and even the Commissioners themselves, say that these terms are just & reasonable; nay, that more will be granted than we have yet asked, if we will relinquish our claim to Independancy—what name does such conduct as this deserve? and what punishment is there in store for the Men who have distressed Millions—Involved thousands in ruin—and plunged numberless families in inextricable woe! Could that which is just & reasonable now have been unjust four years ago? If not, upon what principles I repeat, does Administration act? they must either be wantonly wicked & cruel or (which is only another mode of expressing the same thing) under false colours are now endeavouring to deceive the great body of the People by industriously propagating an Idea, that G. Britain is willing to offer any, & that we will accept of no terms; thereby hoping to poison, & disaffect the minds of those who wish for Peace, & create feuds and dissentions in consequence—In a word, having less dependance now on their Arms than their Arts, they are practicing such low, & dirty tricks, that Men of Sentiment and honor must blush for their fall. among other manœuvres in this way, they are forging Letters and publishing them as intercepted ones of mine, to prove that I am an enemy to the present measures of this Continent; having been deceived, & led on by Congress in hopes that at length, they would recede from their claims & withdraw their opposition to G. Britain.
I am sorry to hear of the indisposition of Miss Fairfax—I shd have been pleased, could I have congratulated you on a Marriage wch I

heard was in agitation between her & a Relation of mine Mr Whiting—My best respects to Mrs Fairfax & yr family & believe me to be Dr Sr Yr Most Obed. & Affe.

Go: Washington

